UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-K (Mark One) RANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file no. 0-53962 Resource Real Estate Investors 7, L.P. (Exact name of registrant as specified in its charter) Delaware 26-2726308 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) One Crescent Drive, Suite 203, Navy Yard Corporate Center, Philadelphia, PA19112 (Address of principal executive offices) (Zip code) (215) 231-7050 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered None None Securities registered pursuant to Section 12(g) of the Act: Units of Limited Partnership Interest (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes o No R Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes o No R Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes R No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes R No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer ¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No R There is no public market for the Registrant’s securities. Documents Incorporated by Reference:None (Back to Index) (Back to Index) RESOURCE REAL ESTATE INVESTORS 7, L.P. INDEX TO ANNUAL REPORT ON FORM 10-K Page PART I Item 1: Business 3 Item 1A Risk Factors 5 Item 1B Unresolved Staff Comments 5 Item 2: Properties 5 Item 3: Legal Proceedings 5 Item 4: Mine Safety Disclosures 5 PART II Item 5: Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 6 Item 6 Selected Financial Data 6 Item 7: Management’s Discussion and Analysis of Financial Condition and Results of Operations 6 Item 7A: Quantitative and Qualitative Disclosures About Market Risk 11 Item 8: Financial Statements and Supplementary Data 12 Item 9: Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 24 Item 9A: Controls and Procedures 24 Item 9B: Other Information 24 PART III Item 10: Directors, Executive Officers and Corporate Governance 25 Item 11: Executive Compensation 26 Item 12: Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 27 Item 13: Certain Relationships and Related Transactions, and Director Independence 27 Item 14: Principal Accounting Fees and Services 29 PART IV Item 15: Exhibits and Financial Statement Schedules 30 SIGNATURES 31 (Back to Index) (Back to Index) CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS The information contained in this Annual Report on Form 10-K (this “Report”) include “forward-looking statements.”Forward-looking statements relate to expectations, beliefs, projections, future plans and strategies, anticipated events or trends and similar expressions concerning matters that are not historical facts. In some cases, you can identify forward-looking statements by terms such as “anticipate,” “believe,” “could,” “estimate,” “expects,” “intend,” “may,” “plan,” “potential,” “project,” “should,” “will” and “would” or the negative of these terms or other comparable terminology. Forward-looking statements contained in this Report are based on our beliefs, assumptions and expectations of our future performance, taking into account all information currently available to us. These beliefs, assumptions and expectations can change as a result of many possible events or factors, not all of which are known to us or are within our control.If a change occurs, our business, financial condition, liquidity and results of operations may vary materially from those expressed in our forward-looking statements.Forward-looking statements we make in this Report are subject to various risks and uncertainties that could cause actual results to vary from our forward-looking statements, including: ● changes in our industry, interest rates or the general economy; ● decrease in tenant occupancy rates; ● increased rates of tenant default ● availability, terms and deployment of debt funding for any property we may acquire; ● increase in operating expenses at our properties; ● increase in capital expenditures to maintain or enhance our properties; ● the timing of cash flows, if any, from our investments and payments for debt service; ● the degree and the nature of our competition in the geographic areas in which our properties are located; and ● availability and retention of qualified personnel to manage and operate out properties. We caution you not to place undue reliance on these forward-looking statements which speak only as of the date of this Report.All subsequent written and oral forward-looking statements attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this section. Except to the extent required by applicable law or regulation, we undertake no obligation to update these forward-looking statements to reflect events or circumstances after the date of this filing or to reflect the occurrence of unanticipated events. As used herein, the terms “we,” “us,” or “our” refer to Resource Real Estate Investors 7, L.P. PART I ITEM 1. BUSINESS General Resource Real Estate Investors 7, L.P., is a Delaware limited partnership which was formed on March 28, 2008 and commenced operations on June 16, 2008.We own in fee, operate and invest in multifamily residential rental properties, which we refer to as the Properties, located in Georgia, Maine and Texas.We also may invest in interests in real estate mortgages and other debt instruments that are secured, directly or indirectly, by a multifamily residential rental property or an interest in an entity that directly owns such a property, or Real Estate Debt Investment.We currently do not own any interests in Real Estate Debt Investments.We refer to our Properties collectively as our Real Estate Investments. Our general partner, Resource Capital Partners, Inc., or the General Partner, is in the business of sponsoring and managing real estate investment limited partnerships and tenant in common programs, or TICs.Our General Partner operates and manages our Real Estate Investments on our behalf, and is responsible for evaluating, managing, refinancing, and selling our Real Estate Investments on our behalf.Our General Partner is an indirect wholly owned subsidiary of Resource America, Inc., or Resource America, a publicly traded company (NASDAQ: REXI) operating in the real estate, financial fund and commercial finance management sectors. Our goals are to generate regular cash distributions from our operations, gains from the potential appreciation in the value of our Properties, and cash for our partners’ distributions from the sale or refinancing of the Properties. We will terminate on March 28, 2016, unless we are sooner dissolved or terminated.Our General Partner from time to time, in its discretion, may extend the term for up to an aggregate of two years.Our General Partner has complete and exclusive discretion in the management of our business. (Back to Index) 3 (Back to Index) Our Management As we do not have any officers, directors or employees, we rely solely on the officers and employees of our General Partner and its affiliates for the management of our Real Estate Investments.Our General Partner and its affiliates, Resource Real Estate Management, LLC and Resource Real Estate, Inc., also conduct business activities of their own in which we will have no economic interest.Employees of our General Partner and its affiliates who provide us with services are not required to work full-time on our affairs.These employees devote significant time to the affairs of our General Partner and its affiliates and are compensated by our General Partner and its affiliates for the services rendered to them.There may be significant conflicts between us and our General Partner and its affiliates regarding the availability of those employees to manage us and our Real Estate Investments. Real Estate Manager Resource Real Estate Management, LLC, or Resource Real Estate Management, a wholly owned subsidiary of our General Partner, manages or supervises the management of our Real Estate Investments under a real estate management agreement with us or our subsidiary holding legal title to a particular Real Estate Investment.Resource Real Estate Management is a Delaware limited liability company that was formed in 2005 for the purpose of managing the real estate investments of our General Partner and its affiliates either for their own account or for other real estate programs.In October of 2007, Resource Real Estate Management, Inc., d/b/a Resource Residential, a wholly owned subsidiary of Resource America, was formed to manage residential real estate investments for Resource Real Estate Management. Resource Real Estate, Inc., or Resource Real Estate, an indirect wholly owned subsidiary of Resource America, is the parent company of our General Partner and an affiliate of Resource Real Estate Management. Distribution Allocations Distributable cash, which includes both distributable cash from operations as well as from capital transactions, will be distributed as described below. Distributable cash from operations will be distributed in the following order of priority: ● first, 100% to the limited partners until they have each received distributions from us, including distributions of distributable cash from capital transactions, equal to their respective preferred return of 8.25% if they subscribed for their units on or before December 31, 2007 or 8% if they subscribed for their units after December 31, 2007, which we refer to as their Preferred Return; and ● thereafter, 80% to the limited partners and 20% to our General Partner. Distributable cash from capital transactions, which includes cash received from the sale or refinancing of a Property, or the sale or repayment in full of all outstanding principal and interest due and owing to us on a Real Estate Debt Investment, will be distributed in the following order of priority: ● first, 100% to our limited partners until they have each received distributions from us, including distributions of distributable cash from operations, equal to their respective Preferred Return; ● second, 100% to our limited partners until their respective adjusted capital contribution has been reduced to zero; and ● thereafter, 80% to our limited partners and 20% to our General Partner. An adjusted capital contribution is the amount originally paid for the limited partnership interest, less previous distributions of distributable cash from capital transactions. Redemption of Units We are permitted, in our General Partner’s sole discretion, to redeem units upon a unitholder’s request.However, we have no obligation to redeem units at any time, and we can decline to redeem units for any reason. For example, if our General Partner determines that we do not have the necessary cash flow, taking into account future distributions to our other limited partners, investments, and foreseeable operating expenses, a unitholder’s request may be declined. In addition, our General Partner may not approve the redemption of units if it concludes that the redemption might cause our total unit transfers in the year, subject to certain exceptions, to exceed 2% of our total capital or profits interests. All of these determinations are subjective and will be made in our General Partner’s sole discretion.We will also determine the redemption price based on provisions set forth in the First Amended and Restated Agreement of Limited Partnership, or the Partnership Agreement. To the extent the formula for arriving at the redemption price has any subjective determinations, they will fall within the sole discretion of our General Partner.If we lack the requisite liquidity to redeem the units, our General Partner, in its sole discretion, may purchase the units on generally the same terms as we would have redeemed the units.As of the date of this report, 5,000 units have been redeemed. (Back to Index) 4 (Back to Index) Sale of Units From June 16, 2008 through August 31, 2009, we privately sold our limited partnership interest units at $10.00 per unit to accredited investors, as that term is defined in Rule 501(a) of Regulation D of the Securities Act.We sold a total of 3,274,655 units, including 180,768 units to our General Partner, for total proceeds, before commissions, fees and expenses, of approximately $32.5 million.We refer to these sales as the Offering.Resource Securities, Inc. (formerly Chadwick Securities, Inc.), an affiliate of our General Partner, served as the dealer-manager in the Offering. ITEM 1A. RISK FACTORS Omitted as permitted under rules applicable to smaller reporting companies. ITEM 1B. UNRESOLVED STAFF COMMENTS Omitted as permitted under rules applicable to smaller reporting companies. ITEM 2. PROPERTIES See Item 7 – “Overview.” ITEM 3. LEGAL PROCEEDINGS We are a party to various routine legal proceedings arising out of the ordinary course of our business.Management believes that none of these actions, individually or in the aggregate, will have a material adverse effect on our financial condition or results of operations. ITEM 4. MINE SAFETY DISCLOSURES Not Applicable. (Back to Index) 5 (Back to Index) PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Our limited partner units are not publicly traded.There is no market for our limited partner units and it is unlikely that any will develop.The following table shows the number of equity security holders: As of December 31, Title of Class Limited Partner units Number of Limited Partners As of the date of this report, 3,269,655 limited partnership units are outstanding.We pay distributions monthly.No distributions were paid to the General Partner for either 2011 or 2010.We paid $1.6 million in total distributions to limited partners in each of the years ended December 31, 2011 and 2010.The following table details these distributions by month: Distributions Per Unit Distributions Per Unit January $ February March April May June July August September October November December Total distributions for the year $ We do not have any equity compensation plans. ITEM 6. SELECTED FINANCIAL DATA Selected financial data have been omitted as permitted under rules applicable to smaller reporting companies. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion relates to our financial statements and should be read in conjunction with the financial statements and notes thereto appearing elsewhere in this report.Statements contained in this “Management’s Discussion and Analysis of Financial Condition and Results of Operations” that are not historical facts may be forward-looking statements.Such statements are subject to certain risks and uncertainties, which could cause actual results to materially differ from those projected.Some of the information presented is forward-looking in nature.Although the information is based on our current expectations, actual results could vary from expectations stated in this report.Numerous factors will affect our actual results, some of which are beyond our control.You are cautioned not to place undue reliance on this information, which speaks only as of the date of this report.We assume no obligation to update publicly any forward-looking information, whether as a result of new information, future events or otherwise, except to the extent required under applicable laws. (Back to Index) 6 (Back to Index) Overview We are a Delaware limited partnership that was formed on March 28, 2008 and commenced operations on June 16, 2008.Through wholly owned subsidiaries, we own in fee, operate and invest in multifamily residential rental properties located in Georgia, Maine and Texas.We also may invest in interests in real estate mortgages and other debt instruments that are secured, directly or indirectly, by a multifamily residential rental property or an interest in an entity that directly owns such a property.As of December 31, 2011, we did not own any Real Estate Debt Investments.If we were to acquire mortgages or other real estate debt investments in the future, these investments will not be in an amount that would cause us to become and investment company within the meaning of Section 3(a)(1) of the investment Company Act of 1940. As of December 31, 2011, we owned five multifamily residential rental properties through our 100% owned subsidiaries, as follows: Subsidiary / Properties Purchase Date Leverage Ratio (1) Number of Units Property Location RRE Tamarlane Holdings, LLC, or Tamarlane 07/31/08 68% Portland, ME RRE Bent Oaks Holdings, LLC, or Bent Oaks 12/10/08 57% Austin, TX RRE Cape Cod Holdings, LLC, or Cape Cod 12/10/08 57% San Antonio, TX RRE Woodhollow Holdings, LLC, or Woodhollow 12/12/08 60% Austin, TX RRE Woodland Hills Holdings, LLC, or Hills 12/19/08 65% Decatur, GA Total Face value of mortgage divided by total property capitalization, including original reserves, escrows, fees and closing costs. The following table sets forth operating statistics about our multifamily residential rental properties for the years ended December 31, 2011 and 2010: Property Average Occupancy Rate (1) Average Effective Rent per Square Foot (2) Ratio of Operating Expense to Revenue (3) Tamarlane 96.2% 96.3% $ $ 41% 42% Bent Oaks 96.7% 95.6% $ $ 57% 58% Cape Cod 95.9% 95.1% $ $ 57% 57% Woodhollow 96.4% 95.9% $ $ 63% 61% Hills 95.8% $ $ 47% 48% Number of occupied units divided by total units adjusted for any unrentable units; average calculated on a weekly basis. Average rental revenue divided by total rentable square footage.We calculate average rental revenue by dividing gross rental revenue by the number of months in the period. Rental operating expenses, excluding certain one-time expenses funded from reserves for capital expenditures, and general and administrative expenses, excluding asset management fees, as a percentage of rental income, excluding any adjustment for concessions. Results of Operations We generate our income from the net revenues we receive from our Properties.We also may, in the future, generate funds from the sale or refinancing of our Properties.Because we acquired our Properties in 2008, we do not expect that we will sell or refinance our Properties during at least the next year.Should economic conditions in the areas in which our Properties are located deteriorate, we could experience lower occupancy, lower rental revenues and higher operating costs, all of which could harm our operations and financial condition, reduce the value of our Properties and limit or eliminate our ability to make distributions to our limited partners. Our operating results and cash flows from our Properties are affected by four principal factors: ● occupancy and rental rates, ● property operating expenses, ● interest rates on the related financing, and ● capital expenditures. (Back to Index) 7 (Back to Index) The amount of rental revenues from our Properties depends upon their occupancy rates and concessions granted.We seek to maximize our occupancy rates through aggressive property-level programs, including, in particular, our Lease Assurance Program and our Lease Rent Optimizer, or LRO, program which includes rent concessions and a substantial capital improvements program.Under our lease assurance program, we are marketing our apartment units to current and potential tenants who are worried about incurring substantial lease breakage penalties if they lose their jobs.The program allows tenants who sign new or renewal leases to terminate their leases without penalty within 45 days after they provide proof of an involuntary job loss.Under our LRO program, we seek to price our rents for apartment units on a daily basis, based upon inventory in the marketplace and competitors’ pricing.As a result of these programs, our Properties experienced an overall increase in the average occupancy rate during the year ended December 31, 2011 of approximately 0.4%, with an average occupancy rate of 96.2% as compared to an average occupancy rate of 95.8% during the same period in 2010. We seek to control operating expenses through our General Partner’s automated purchase order system that compares actual to budgeted expenses and requires management approval of variances, and through the use of third-party service providers to seek best available pricing. With the exception of one mortgage note, our existing financing is at fixed rates of interest and, accordingly, our interest cost has remained relatively stable during the period of our ownership of the Properties.Based upon current economic conditions and their effect on interest rates, and because our existing financing extends through periods ranging from 2015 to 2019, we expect that our financing costs will remain relatively stable during substantially all of the expected term of these notes.However, should interest rates change materially, the interest component of our variable rate financing, which is based upon the one-month London Interbank Offered Rate plus 323 basis points, and is capped at 7%, could change. Year Ended December 31, 2011 Compared to Year Ended December 31, 2010 The following table sets forth the results of our operations for the periods indicated (in thousands, except per unit data): December 31, Increase (Decrease) Dollars Percent Revenues: Rental income $ $ $ 5% Expenses: Rental operating 4% Management fees – related parties 20 3% General and administrative ) (8)% Depreciation and amortization 79 4% Total expenses 3% Income before interest expense 19% Other expenses: Interest expense, net ) ) ) 1% Insurance proceeds in excess of cost basis ) − 45 −% Loss on disposition of fixed assets (4
